Citation Nr: 1440317	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  09-07 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), and as secondary to service-connected bilateral hearing loss and tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel  
INTRODUCTION

The Veteran served on active duty from April 1961 to April 1963.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from October 2007 (service connection for a back condition and PTSD), March 2010 (service connection for major depressive disorder with anxiety), and April 2011 (reconsideration of service connection for major depressive disorder with anxiety) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

In February 2013, the Veteran testified at a Videoconference hearing before the undersigned Acting Veterans Law Judge.  A copy of the hearing transcript is of record.

In March 2013, the Board remanded this matter to the RO via the Appeals Management Center (AMC) for additional action.  In December 2013, the Board denied entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  In May 2014, the United States Court of Appeals for Veterans Claims (Court) granted a Joint Motion to remand this claim to the Board.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has reviewed the Veteran's electronic file on the Virtual VA and VBMS systems to ensure a complete assessment of the evidence. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the May 2014 Joint Motion, the parties agreed that the Board erred in its December 2013 denial of the claim by failing to provide an adequate statement of reasons or bases for whether the August 2013 VA examination complied with the March 2013 Board remand order, which instructed the VA medical examiner to opine whether Appellant's service-connected hearing loss and tinnitus aggravated any diagnosed acquired psychiatric disorder after consideration of a March 2011 audiological report that indicated that effects of the Veteran's bilateral hearing loss and tinnitus included poor social interactions and extreme difficulty hearing speech.  

In that regard, the March 2013 remand ordered that the Veteran be provided with a VA mental disorders examination to address the etiology of any diagnosed acquired psychiatric disorder.  The Board ordered the examiner to opine whether it is at least as likely as not that any acquired psychiatric disorder was aggravated by Appellant's bilateral hearing loss and tinnitus.  The Board instructed the examiner to acknowledge and address a March 2011 audiological examination report, which indicated that the Veteran has poor social interactions and extreme difficulty hearing speech.  

During subsequent VA mental disorders examination in August 2013, the examiner diagnosed with "Depressive Disorder NOS," and opined that it was not due to or aggravated by the Veteran's service-connected bilateral hearing loss and tinnitus.  The sole rationale provided was that Appellant "demonstrated little difficulty in hearing during this interview."  The examiner did not address the findings of the March 2011 audiological report indicating that Appellant was having poor social interactions and extreme difficulty hearing speech, or provide a rationale as instructed by the Board's March 2013 remand order.  Thus, the parties agreed that a remand was necessary for the Board to address whether the examination substantially complied with the March 2013 remand order. 

On review, the Board also notes that it does not appear that the August 2013 VA examiner acknowledged or considered the Veteran's verified stressor regarding his witnessing of army recruits being killed and several others being severely burned/injured when struck by lightning at Fort Benning in July 1961.  Given that the August 2013 VA examiner determined that the Veteran does not have a current diagnosis of PTSD based, at least in part, on a finding that his responses on the Trauma Symptoms Inventory rendered the test invalid due to over endorsement of atypical items, the Board finds that the Veteran should be afforded a new VA examination to determine the nature and etiology of any diagnosed acquired psychiatric disorder, to include PTSD, and whether any such disorder is related to any incident of the Veteran's service and/or cause or aggravated by his service-connected bilateral hearing loss and tinnitus disabilities.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Stegall v. West, 11 Vet. App. 268, 271 (1998) (appellant has right to compliance with terms of Board remand order); Mariano v. Principi, 17 Vet. App. 305, 311 (2003) (remanding where the Secretary failed to comply or even substantially comply with the Board remand order).  

In addition, in accordance with the March 2013 remand, the AMC submitted DPRIS requests attempting to corroborate the Veteran's claimed stressors in support of his claim for service connection for PTSD in July 2013; however, it does not appear that responses were received regarding the Veteran's claimed Berlin Wall and Cuban Missile Crisis related stressors.  As such, further development regarding verification of these claimed stressors is warranted. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the claims file ongoing VA medical and psychiatric treatment records from the Biloxi VAMC/Mobile OPC/Vet Center dating from June 2013.  All records request and responses received must be documented in the claims file for review.  

2. The AOJ must request from all appropriate records repositories, to include JSRRC and NARA, all records and geographic locations of service for the Veteran's units of assignment from October 15, 1962 to April 18, 1963 (Co. B, 1st Battle Group, 38th Infantry), when he allegedly witnessed people killed and may have been shot at while on guard duty on the Berlin Wall and when was within 20 miles of Cuba in a mission to dismantle missiles during the Cuban Missile Crisis in April 1963 prior to learning that the Crisis had been resolved.  All pertinent follow-up must be undertaken.

3. Thereafter, the AOJ must make a determination for the record for review by the VA examiner who performs the examination requested herein as to whether each alleged stressor has been verified and/or is reflective of engagement in combat service. 

4. Thereafter, schedule the Veteran for a VA mental disorders examination to determine the nature, onset, and etiology of any diagnosed acquired psychiatric disorder.  All indicated tests must be accomplished.  The electronic claims files and a copy of this REMAND must be made available to the examiner.  The examiner must acknowledge that this review was completed.  

The examiner should obtain from the Veteran a complete, pertinent history of the Veteran's claimed acquired psychiatric disability to include PTSD and his bilateral hearing loss and tinnitus disabilities.  The examiner should also review the claims file, giving particular attention to: (1) the March 2011 report of VA audiology examination during which the Veteran was diagnosed moderate to severer bilateral sensorineural hearing loss with significant effects on his occupation and daily activities to include poor social interactions, hearing difficulty, and extreme difficulty understanding speech; (2) the August 2013 memorandum from the JSRRC corroborating the Veteran's claimed stressor that on July 8, 1961 while stationed at Fort Benning, four recruits were killed and at least fifteen others were wounded when lightning struck a group of twenty something soldiers who were moving toward cover during a thunderstorm; (3) the Veteran's lay statements and testimony; and (4) the pertinent medical evidence.

Based on a review of the claims file, the examiner is requested to identify all acquired psychiatric disorders diagnosed on examination and in VA treatment records dating since June 2007.  In doing so, the examiner is requested to do the following:

a) Explain the basis for each diagnosis offered, and how that diagnosis is justified under the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

b) If the criteria for a diagnosis of PTSD have been satisfied, the examiner must comment upon the presence or absence of any link between that diagnosis and any verified in-service stressor.  (In September and November 2007, January and April 2009, April 2011, and April 2012, the appellant provided stressor statements, but as of the date of this remand, the only verified stressor concerns witnessing recruits killed and injured during a July 1961 lightning strike at Fort Benning.  His stressors concerning the Berlin Wall and the Cuban Missile Crisis have not been independently verified, or shown to be consistent with the time, place and circumstances of his service.  That finding may change depending on the results from development outlined above.)  In so doing, the examiner shall specifically address if the Veteran's claimed stressors relate to the Veteran's fear of in-service hostile military or terrorist activity.  

c) As to each acquired psychiatric disorder diagnosed, offer an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that that such disorder had onset during or is otherwise related to any event, injury, or disease during service, to include witnessing others struck by lightening in July 1961. 

d) If not, the examiner is requested to offer an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed acquired psychiatric disorder, to include PTSD, is caused or aggravated by (increased in severity beyond its natural progression) his service-connected bilateral hearing loss and/or tinnitus.  In the case of aggravation, to the extent practicable, the examiner should indicate a baseline of symptomatology for the Veteran's acquired psychiatric disorder, to include PTSD, and the aggravation of such symptomatology by his service-connected bilateral hearing loss and tinnitus disabilities.  

All opinions and conclusions expressed must be supported by a complete rationale with references to medical findings in the record when appropriate in a report.  The examiner is requested to cite or include any medical literature reviewed and or relied on in providing the requested opinions.

5. After completion of any action deemed appropriate in addition to that requested above, readjudicate the claim.  All applicable laws and regulations should be considered.  If any benefit sought remains denied, the appellant and his representative should be provided a supplemental statement of the case and given the opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



